UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedDecember 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-27548 LIGHTPATH TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) http://www.lightpath.com 2603 Challenger Tech Ct. Suite 100 Orlando, Florida 32826 (Address of principal executive offices) (ZIP Code) (407) 382-4003 (Registrant’s telephone number, including area code) N/A (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the proceeding 12 months (or such shorter period that the registrant was required to submit and post such files). YES xNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES oNO x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 9,768,071 shares of common stock, Class A, $.01 par value, outstanding as of February 6, 2012. LIGHTPATH TECHNOLOGIES, INC. Form 10-Q Index Item Page Part I Financial Information Item 1. Financial Statements Consolidated Balance Sheets 3 Unaudited Consolidated Statements of Operations and Comprehensive Income 4 Unaudited Consolidated Statement of Stockholders’ Equity 5 Unaudited Consolidated Statements of Cash Flows 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Overview 18 Liquidity and Capital Resources 21 Sources and Uses of Cash 22 Results of Operations 23 Critical Accounting Policies and Estimates 26 Item 4. Controls and Procedures 27 Part II Other Information Item 6. Exhibits 27 Signatures 33 1 Item 1. Financial Statements LIGHTPATH TECHNOLOGIES, INC. Consolidated Balance Sheets (unaudited) December 31, June 30, Assets Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net of allowance of $15,802 and $7,245 Inventories, net Other receivables - Prepaid interest expense Prepaid expenses and other assets Total current assets Property and equipment, net Intangible assets, net Debt costs, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued liabilities Accrued payroll and benefits Total current liabilities Deferred rent 8% convertible debentures to related parties 8% convertible debentures Total liabilities Stockholders’ equity: Preferred stock: Series D, $.01 par value, voting; 5,000,000 shares authorized; none issued and outstanding — — Common stock: ClassA, $.01 par value, voting; 40,000,000 shares authorized; 9,761,129 and 9,713,099 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated statements. 2 LIGHTPATH TECHNOLOGIES, INC. Consolidated Statements of Operations and Comprehensive Income (unaudited) Three months ended Six months ended December 31, December 31, Product sales, net $ $ $ Cost of sales Gross margin Operating expenses: Selling, general and administrative New product development Amortization of intangibles Gain on sale of property and equipment — — — ) Total costs and expenses Operating loss ) Other income (expense): Interest expense ) Interest expense - debt discount — ) — ) Interest expense - debt costs ) Other income (expense), net ) ) ) Total other income (expense), net ) Net loss $ ) $ ) $ ) $ ) Loss per common share (basic and diluted) $ ) $ ) $ ) $ ) Number of shares used in per share calculation (basic and diluted) Foreign currency translation adjustment ) ) Comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited consolidated statements. 3 LIGHTPATH TECHNOLOGIES, INC. Consolidated Statement of Stockholders' Equity Six months ended December 31, 2011 (Unaudited) (unaudited) Accumulated Class A Additional Other Total Common Stock Paid-in Comprehensive Accumulated Stockholders’ Shares Amount Capital Income Deficit Equity Balance at June 30, 2011 $ ) $ Issuance of common stock for: Employee stock purchase plan 62 — — Interest payment on convertible debentures — — Stock based compensation on stock options and restricted stock units — Net loss — ) ) Foreign currency translation adjustment — Balance at December 31, 2011 $ ) $ The accompanying notes are an integral part of these consolidated statements. 4 LIGHTPATH TECHNOLOGIES, INC. Consolidated Statements of Cash Flows (unaudited) Six Months ended December 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Interest from amortization of debt discount — Interest from amortization of debt costs Gain on sale of property and equipment — ) Stock based compensation Change in provision for doubtful accounts receivable ) Deferred rent ) ) Changes in operating assets and liabilities: Trade accounts receivables ) Other receivables — Inventories ) ) Prepaid expenses and other assets ) Accounts payable and accrued liabilities Net cash provided by operating activities Cash flows from investing activities Purchase of property and equipment ) ) Proceeds from sale of equipment — Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from exercise of stock options — Proceeds from sale of common stock from employee stock purchase plan Deferred costs associated with equity financing ) — Costs associated with conversion of debentures — ) Exercise of warrants — Net cash provided by (used in) financing activities ) Effect of exchange rate on cash and cash equivalents ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Interest paid in cash $
